DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8,13,16,20,22,23,25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surnilla et al US 2010/031824.
In Re 1-6,8 Surnilla teaches
1.  A method of controlling operation of an internal combustion engine arrangement [[(1)]] (title) including: 
a cylinder [[(3)]] having an inlet [[(5)]] and an outlet [[(7)]]; a piston [[(9)]] linearly movable in said cylinder [[(3)]] (fig 1); 
a controllable first fuel supply member [[(11)]] for supplying a first fuel (166 fig 1), being diesel (para 16) or dimethyl ether ([[13)]] DME) (optional) or naphtha (optional), to said cylinder [[(3)]]; 
a controllable second fuel supply member [[(15)]] for supplying a second fuel (170) being gasoline or ethanol or methanol or methane (construed as LNG liquid natural gas with methane being the primary component of natural gas); 
an inlet valve [[(19)]] for controlling fluid flow into said cylinder [[(3)]] through the inlet [[(5)]] of said cylinder [[(3)]]; an outlet valve [[(21)]] for controlling fluid flow from said cylinder [[(3)]] through the outlet [[(7)]] of said cylinder [[(3)]] (fig 1); and 
an exhaust after treatment system [[(23)]] in fluid flow connection with the outlet [[(7)]] of said cylinder [[(3)]] to receive exhaust from said cylinder, said exhaust after treatment system [[(23)]] comprising a catalytic converter (178 para 13), wherein the method comprises the steps of: 
before said catalytic converter [[(24)]] has reached light-off (para 38): controlling said second fuel supply member [[(15)]] to supply second fuel [[(17)]]; 3controlling said inlet valve [[(19)]] to allow flow of a second fuel-air mix through the inlet [[(5)]] into said cylinder [[(3)]] during an intake stroke [[(IS)]] of said piston [[(9)]] (port fuel injection PFI of gaseous fuel); controlling said first fuel supply member [[(11)]] to inject first fuel [[(13)]] (diesel para 16) into said cylinder [[(3)]] when said second fuel-air mix is compressed by said piston [[(9)]] (222 fig 2 BDC to TDC), resulting in flame propagation ignition of the second fuel-air mix (para 16); and controlling said outlet valve [[(21)]] to allow flow of exhaust from said cylinder [[(3)]] during an exhaust stroke [[(ES)]] of said piston [[(9)]] (inherent to four stroke cycle); and 
after said catalytic converter [[(24)]] has reached light-off: controlling said second fuel supply member [[(15)]] to prevent supply of said second fuel [[(17)]] (para 38, liquid fuel only after light off); controlling [[(130)]] said inlet valve [[(19)]] to allow flow of air through the inlet [[(5)]] into said cylinder [[(3)]] during the intake stroke [[(IS)]] of said piston [[(9)]] (fig 2 inherent); controlling [[(132)]] said first fuel supply member [[(11)]] to inject said first fuel [[(13)]] into said cylinder [[(3)]] when said air is compressed by said piston [[(9)]] (222 fig 2 BDC to TDC); and controlling [[(134)]] said outlet valve [[(21)]] to allow flow of exhaust from said cylinder [[(3)]] during the exhaust stroke [[(ES)]] of said piston (inherent to four stroke cycle)(at least figs 1-7 paras 1-55).
2.  The method according to claim 1, further comprising the step of: acquiring [[(100)]] a first signal indicative of a required torque to be delivered by said internal combustion engine arrangement [[(1)]] (figs 5-6 torque), wherein: 4before said catalytic converter [[(24)]] has reached light-off, said second fuel supply member [[(15)]] is controlled to supply an amount of second fuel needed to deliver said required torque (para 16 states diesel injection is used for igniting gaseous fuel therefore it is a pilot injection not used for power and the gaseous fuel fulfills torque request during pre light off per para 38); and after said catalytic converter [[(24)]] has reached light-off, said second fuel supply member [[(15)]] is controlled to prevent supply of said second fuel [[(17)]], and said first fuel supply member is controlled to inject an amount of first fuel needed to deliver said required torque (para 38, liquid only injection satisfies torque requirements).  
3.  The method according to claim 1 [[or 2]], further comprising the steps of: acquiring [[(102)]] at least one signal indicative of a temperature [[(T)]] (para 38 temperature) of said catalytic converter [[(24)]]; and determining whether or not said catalytic converter [[(24)]] has reached light-off based on said at least one signal indicative of the temperature of said catalytic converter [[(24)]] (para 38).  
4.  The method according to claim 3, wherein it is determined that said catalytic converter [[(24)]] has reached light-off (para 38 “light off temperature”) when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is higher than a predefined first threshold temperature [[(T1)]].  
5.  The method according to claim 4, wherein: when said at least one signal indicates that the temperature [[(T)]] (temperature para 38) of said catalytic converter [[(24)]] is lower than a predefined second threshold temperature (fig 3 cold start yes 302, para 29 coolant temperature comparison to very cold ambient temperature, << 0 degC), said second threshold temperature being lower than said first threshold temperature (light off temperature para 38, below freezing is below light off temperature, para 22 “startup” at cold start), said outlet valve [[(21)]] is5Preliminary Amendment controlled to allow flow of exhaust from said cylinder [[(3)]] during a first outlet period (fig 2 paras 22-23 states “while the graph 202 shows spark timing, various modifications may be included, such as those described herein”); and when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is higher than said second threshold temperature [[(T2)]] and lower than said first threshold temperature (para 22 fig 2 combustion event after start up but before catalyst light off temperature is reached), said outlet valve [[(21)]] is controlled to allow flow of exhaust from said cylinder during a second outlet period [[(55)]], wherein said first outlet period [[(47)]] starts earlier than said second outlet period [[(55)]] in relation to a top dead center time [[(TDC)]] for said piston (para 23 modification of exhaust valve timing to be second timing later than first).  
6.  The method according to claim 4, wherein: when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is lower than a predefined second threshold temperature [[(T2)]], said second threshold temperature being lower than said first threshold temperature [[(T1)]], said first fuel supply member [[(11)]] is controlled to inject first fuel [[(13)]] into said cylinder [[(3)]] during a first injection period [[(45)]]; and when said at least one signal indicates that the temperature [[(T)]] of said catalytic converter [[(24)]] is higher than said second threshold temperature [[(T2)]] and lower than said first threshold temperature [[(T1)]], said first fuel supply member [[(11)]] is controlled to inject first fuel [[(13)]] into said cylinder [[(3)]] during a second injection period [[(53)]], wherein said first injection period [[(45)]] starts later than said second injection period [[(53)]] in relation to a top dead center time [[(TDC)]] for said piston (see in re 5 over Surnilla as described above, further fig 2 DI with liquid fuel and para 33 cold start expansion stroke liquid injection is after TDC with retarded spark timing being equivalent to diesel compression ignition combustion vs 222 liquid injection before TDC before light off).
8.  The method according to claim 1, wherein: said internal combustion engine arrangement [[(1)]] further comprises a sensor [[(25)]] for monitoring an oxygen content in the exhaust from said cylinder [[(3)]]; and the method further comprises the steps of, before said catalytic converter [[(24)]] has reached light-off: acquiring at least one signal indicative of said oxygen content; and controlling, based on said at least one signal indicative of said oxygen content, at least one of the second fuel supply member [[(15)]], the inlet valve [[(19)]], and the outlet valve [[(21)]] to achieve stoichiometric combustion of said second fuel-air mix in said cylinder [[(3)]] (paras 24,44,47,51).

In Re 13,22,25 the internal combustion engine arrangement of claims 13,22,25 rejected in view of in re 1,2 over Surnilla as described above.
In Re 16, claim 16 rejected in view of in re 8 over Surnilla as described above.
In Re 20, claim 20 rejected in view of in re 6 over Surnilla as described above.
In Re 23, claim 23 rejected in view of in re 1,2 over Surnilla as described above with Surnilla’s vehicle of para 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7,9,18,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al US 2010/031824 in view of Roberts US 2009/0125209.
In Re 7,9,18,24, Surnilla teaches before catalytic convertor has reached light off injecting second fuel, and after catalytic converter has reached light off injecting first fuel as described in re 1 above.
Surnilla does not teach although Roberts teaches controlling at least one of the inlet valve and the outlet value to achieve a compression ratio adapted to a specific fuel being used (abstract). Roberts further teaches different fuels have different properties for optimization (paras 2-3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Roberts varying compression ratio based on specific type of fuel with valve control to Surnilla’s engine to optimize engine output based on type of different fuel, where Surnilla’ specific type of fuel use timing is not modified merely intake or exhaust valve timing to control compression ratio is added.





Response to Arguments
Applicant’s arguments, see pg 10, filed 5/20/22, with respect to claim objections and 35 USC 112 have been fully considered and are persuasive.  The claim objection and 35 USC 112 claim rejections of claim of claims 19,22 has been withdrawn. 
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive with respect to 35 USC 102 rejection.
Applicant argues pgs 11-13 that Surnilla does not teach injection of diesel when said second fuel air mix is compressed by said piston per paras 16 and 38 and fig 2.  However, examiner finds para 16 teaches an alternative embodiment of substituting spark ignition initiation with diesel auto ignition initiation “However, in some embodiments, spark plug 192 may be omitted, such as where engine 10 may initiate combustion by auto-ignition or by injection of fuel as may be the case with some diesel engines.”
Applicant presents spurious arguments pgs 13-14, each argument applicant proffers is a different issue than what the cases pertain to.  Examiner finds Pac-Tex v Amerace pertains to preamble MPEP 2111.02 and 35 USC 112a MPEP 2163, and not argued ignoring claim recitations in body of claim as argued.  Examiner finds Titanium v Banner pertains to anticipation of ranges MPEP 2131.03 and material alloy composition MPEP 2144.05, Orthokinetics v Safety pertains to indefiniteness MPEP 2173.02,.05B, Akzo v US ITC pertains to genus species MPEP 2131.02, and not argued anticipation.  Examiner finds Scripps v Genentech pertains to concealment MPEP 2165.04, and Kohle v Dart has no MPEP citation, and not argued anticipation.


.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747